Notice of AIA  Status
The present application, filed on or after March 16, 2013,
is being examined under the first inventor to file provisions of the AIA .

Specification
Page 2, Brief Description of the Drawings are objected to because;
1a.	Description of Figs.10A, 10B, 14,16 and 17 are according to “the embodiment” when there are at least three embodiments disclosed.  Please correct to specify which embodiment is depicted in the respective figures.

1b.	Description of Fig. 13 is not a cross-sectional view.  Correction or clarification required.

1c.	Description of Fig. 15 is inaccurate.  Correction or clarification required.

1d.	The body of the Specification contains at least nine instances where the word “element” has been mistakenly replaced with “dement”.  
Correction or clarification required.

Claim Objections
The preamble of claims 2-10 and 12-20 simply states “The element” when antecedent basis for “A MEMS element” exists.  Adherence to that for which there is antecedent basis is preferred particularly given there is also an “element part” and “electrical element” elsewhere in the claim language.  Correction or clarification required.

Claim 11 states in part; “a second connection part (22c) connected with the first conductive member (21); and a first connection part (21c) connected with the second conductive member (22),”.   Reference numerals added.   
	It seems first should be with first and second should be with second, which is how that portion of claim 11 will be examined.    Correction or clarification required.


Claim Rejections - 35 USC § 102 - § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over                Nelson et al.  (US 7,119,943).

With respect to Claims 1 and 20; Nelson et al. discloses an electrical element 146, 148  electrically connected to a MEMS element 30 comprising: a first member 32; and an element part [Fig. 2a], the element part including a first fixed   electrode 34 fixed to the first member 32, a first movable electrode [48, 80 – Fig. 6] facing the first fixed        electrode 34, a first conductive member 50, 84 electrically connected to the first movable electrode 48, 80, and a second conductive member [also 50, 84]  electrically connected to the first movable electrode 48, 80, the first movable electrode being supported by the first and second conductive members to be separated from the first fixed electrode [Fig. 2a], the first conductive member 84 having a meandering structure, the second conductive member [also 84]  including a first conductive region 82 and a second conductive region 81, the second conductive region being between the first movable electrode 80 and the first conductive region 82, a second width of the second conductive region 81 along a second direction being less than a first width of the first conductive region 82 along the second direction, the second direction crossing a first direction from the first movable electrode 80 toward the first conductive region 82.
Although Nelson et al. discloses some of the claimed attributes in different embodiments; one of ordinary skill in the art would be able to envisage the claimed configurations, which are obvious variants of that which is known as supported by      Nelson et al. in Col. 14, lines 58+.

With respect to Claim 2; Nelson et al. discloses the second width [of 81] is not less          than 0.1 times the first width [of 82].  

With respect to Claim 3; Nelson et al. teaches [Col. 14, lines 58+] the first and second conductive regions of the conductive members 50, 64, 84 depicted in Figs. 2c and 4-6 are not mutually exclusive nor are they intended to limit the scope of that which is disclosed by Nelson et al. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the lengths of the first and second conductive regions along the first direction such that the length of one was less than the other as a means of tuning the responsive of the MEMS element as taught by              Nelson et al. [Col. 13, lines 12-16]

With respect to Claim 4; Nelson et al. shows [Fig. 1] the second conductive region 81, 51  overlaps an end portion of the first fixed electrode 34 in a direction from the first fixed electrode 34 toward the first movable electrode 80, 48.


With respect to Claim 7; Nelson et al. discloses the element part [Fig. 2] further includes a second fixed electrode 40b fixed to the first member 32, the first movable electrode includes a first electrode region 57 and a second electrode region 58, a distance between the first electrode region 57 and the first conductive member 50 is less than a distance between the second electrode region 58 and the first conductive member 50, the first electrode region 57 faces the first fixed electrode 34, the second electrode region 58 faces the second fixed electrode 40b, the first movable electrode 48 is supported by the first and second conductive members 50 to be separated from the second fixed              electrode 40b.

With respect to Claim 8; Nelson et al. discloses the first movable electrode 48 further includes a third electrode region 56 between the first electrode region 57 and the second electrode region 58, the element part includes: a first, second and third supporters 38 fixed to the first member 32; at least a portion of the first and second conductive     members 50 are supported by respective first and second supporters 38 to be separated from the first member 32,  and at least a portion of the third electrode region 56 is supported [via 50] by the third supporter 38 to be separated from the first member.

With respect to Claim 9; Nelson et al. discloses the first movable electrode 48 includes a first electrode region 57, a second electrode region 58, and a third electrode region 56, the first electrode region 57 is between the first conductive member 50 and the second conductive member [also 50], the second electrode region 58 is between the first electrode region 57 and the second conductive member [also 50], the third electrode region 56 is between the first electrode region 57 and the second electrode region 58, the element part includes: first, second and third supporters 38 fixed to the first  member 32; 

at least a portion of the first and second conductive members 50 are supported by respective first and second supporters 38 to be separated from the first member 32,  and at least a portion of the third electrode region 56 is supported [via 50] by the third supporter 38 to be separated from the first member.

With respect to Claim 11; Nelson et al. discloses a MEMS element 30, comprising: a first member 32; and an element part [Fig. 2a], the element part including: a first fixed electrode 34 fixed to the first member 32; a first movable electrode 48 facing the first fixed electrode 34; a first conductive member 50 electrically connected to the first movable electrode 48; and a second conductive member [also 50] electrically connected to the first movable electrode 48, the first movable electrode 48 supported by the first and second conductive members 50 to be separated from the first fixed electrode [Fig. 2a], the first movable electrode 48 including: a first and second connection parts        [Fig. 1 – where 51 meets 48] connected with respective first and second conductive members 50; a width of the first movable electrode 48 along a second direction increasing in an orientation from the first connection part toward the second connection part in at least a portion of the first movable electrode [Fig. 1], the second direction crossing a first direction A-A  from the first connection part toward the second connection part.

With respect to Claim 12; Nelson et al. at least a portion of the first movable             electrode 48 includes a side portion oblique to the first direction [Fig. 1].




With respect to Claim 13; Nelson et al. discloses the element part [Fig. 2] further includes a second fixed electrode 40b fixed to the first member 32, the first movable electrode includes a first electrode region 57 and a second electrode region 58, a distance between the first electrode region 57 and the first conductive member 50 is less than a distance between the second electrode region 58 and the first conductive member 50, the first electrode region 57 faces the first fixed electrode 34, the second electrode region 58 faces the second fixed electrode 40b, the first movable electrode 48 is supported by the first and second conductive members 50 to be separated from the second fixed              electrode 40b, at least a portion of the first electrode region 57 includes a side portion oblique to the first direction A-A , and a width of the first electrode region 57 along the second direction increases in the orientation from the first connection part [Fig. 1 – where 51 meets 48] toward the second connection part at the at least a portion of the first electrode region.

With respect to Claim 14; Nelson et al. discloses the first movable electrode 48 further includes a third electrode region 56 between the first electrode region 57 and the second electrode region 58, the element part includes: a first, second and third supporters 38 fixed to the first member 32;  at least a portion of the first and second conductive     members 50 are supported by respective first and second supporters 38 to be separated from the first member 32,  and at least a portion of the third electrode region 56 is supported [via 50] by the third supporter 38 to be separated from the first member.

Each of the limitations of Claim 15 have been discussed above in claims 12-14.



With respect to Claim 16; Nelson et al. [Fig. 6] shows the first conductive member 84 has a meandering structure, the second conductive member [also 84] includes a first conductive region 82 and a second conductive region 81, the second conductive region is between the first movable electrode 80 and the first conductive region 82, and a second width of the second conductive region 81 along the second direction is less than a first width of the first conductive region 82 along the second direction [Fig. 6].

With respect to Claim 18; Nelson et al. the first conductive member 84 includes a first notch portion and a first non-notch portion, a direction from the first notch portion toward the first non-notch portion is along a first current path including the first conductive member and the first movable electrode, and a length of the first notch portion along a first cross direction perpendicular to the first current path is less than a length of the first non-notch portion along the first cross direction.

Allowable Subject Matter
Claims 5, 6, 10and 17-19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claim 5;  allowability resides at least in part with the prior art not showing or fairly teaching a MEMS element comprising a first conductive member having a meandering structure, a first notch portion and first non-notch portion where a length of the first notch portion along a first cross direction perpendicular to the first current path is less than a length of the first non-notch portion along the first cross direction; and a second conductive member including first and second conductive regions, with the second conductive region being between the first movable electrode and the first conductive region, where a width of the second conductive region along a second direction is less than the width of the first conductive region along the second direction, where the second direction crosses a direction from the first movable electrode toward the first conductive region in conjunction with ALL the remaining limitations within      claims 1 and 5.

Regarding claim 10;  allowability resides at least in part with the prior art not showing or fairly teaching a MEMS element comprising a first conductive member having a meandering structure, a second conductive member including first and second conductive regions, with the second conductive region being between a first movable electrode and the first conductive region, where a width of the second conductive region along a second direction is less than the width of the first conductive region along the second direction, where the second direction crosses a direction from the first movable electrode toward the first conductive region; with the first movable electrode supported by the first and second conductive members prior to an applied electrical signal, after application of the electrical signal the first and second conductive members are in a broken state in conjunction with ALL the remaining limitations within claims 1 and 10.

Regarding claim 17;  allowability resides at least in part with the prior art not showing or fairly teaching a MEMS element comprising: a first movable electrode supported by first and second conductive members, the first movable electrode including: a first and second connection parts connected with respective first and second conductive members; with at least a portion of the first movable electrode having a width along a second direction increasing in an orientation from the first connection part toward the second connection, where the second direction crossing a first direction from the first connection part toward the second connection part; with the first conductive member having a meandering structure and the second conductive member including a first conductive region and a second conductive region that overlaps an end portion of a first fixed electrode in a direction from the first fixed electrode toward the first movable electrode in conjunction with ALL the remaining limitations within claims 11, 16 and 17.





Regarding claim 18;  allowability resides at least in part with the prior art not showing or fairly teaching a MEMS element comprising: a first movable electrode supported by first and second conductive members, the first movable electrode including: a first and second connection parts connected with respective first and second conductive members; with at least a portion of the first movable electrode having a width along a second direction increasing in an orientation from the first connection part toward the second connection, where the second direction crossing a first direction from the first connection part toward the second connection part; with the first conductive member having a meandering structure, a first notch portion and first non-notch portion where a length of the first notch portion along a first cross direction perpendicular to the first current path is less than a length of the first non-notch portion along the first cross direction; and the second conductive member includes a first conductive region and a second conductive region in conjunction with ALL the remaining limitations within claims 11, 16 and 18.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833